 



Exhibit 10.1
LANCE, INC.
2005 Long-Term Incentive Plan for Officers
(As amended through July 20, 2005)

     
Purposes and
Introduction
The primary purposes of the 2005 Long-Term Incentive Plan for Officers are to:
 
   
 
• Align executives’ interests with those of stockholders by linking a
substantial portion of compensation to the Company’s cumulative consolidated
earnings per share (EPS) over three fiscal years and compound annual growth in
the Company’s consolidated net revenues (Net Revenues) over three fiscal years
based on the Company’s 2005-2007 Strategic Plan.
 
   
 
• Provide a way to attract and retain key executives and managers who are
critical to Lance’s future success.
 
   
 
• Provide competitive total compensation for executives and managers
commensurate with Company performance.
 
   
 
To achieve the maximum motivational impact, performance measures, Plan goals and
the awards that will be received for meeting those goals will be communicated to
participants as soon as practical after the 2005 Plan is approved by the
Compensation Committee of the Board of Directors.
 
   
 
Each participant will be assigned a Target Incentive, stated as a percent of
Base Salary. The Target Incentive Awards, or a greater or lesser amount, will be
granted after the end of the three fiscal years, 2005 through 2007, based on the
attainment of predetermined goals.
 
   
 
Base Salary shall be the annual rate of base compensation for the 2005 fiscal
year which is set no later than April of such fiscal year.
 
   
Plan Years
The period over which performance will be measured is the Company’s three fiscal
years, 2005 through 2007.
 
   
Eligibility and
Participation
Eligibility in the Plan is limited to Executive Officers and managers who are
key to Lance’s success. The Compensation Committee will review and approve
participants nominated by the President and Chief Executive Officer.
Participation in one year does not guarantee participation in a following year
but will be reevaluated and determined on an annual basis.

 



--------------------------------------------------------------------------------



 



     
 
  Attachment A includes the list of 2005 participants approved by the Stock
Award and Compensation Committees on January 26, 2005 and July 20, 2005.
 
   
Target Incentives and
Performance Measures
  Each participant will be assigned a Target Incentive expressed as a percentage
of his or her Base Salary. Participants may be assigned to a Performance Tier by
position by salary level or based on other factors as determined by the
President and Chief Executive Officer. If the duties of a participant change
significantly during the Plan Years, the President and Chief Executive Officer,
with the approval of the Compensation Committee, may change the Target Incentive
for such participant for the remaining portion of the Plan Years.
 
   
 
  Attachment A lists the Target Incentives for each participant for the Plan
Years as determined by the Compensation Committee. Target Incentives will be
communicated to each participant as close to the beginning of the year as
practicable, in writing. Target Incentives will be calculated by multiplying
each participant’s Base Salary by the appropriate percentages, as described
below.
 
   
 
  Target Incentives shall be calculated as follows:

          Percentage of Base Salary Performance Tier   for 2005-2007 Target
Incentives 1   *% 2   *% 3   *%

     
 
  For 2005-2007, awards will be based 75% on three-year cumulative consolidated
EPS and 25% on three-year compound annual growth in consolidated Net Revenues
since 2004, with each performance measure calculated separately, as follows:

                      Minimum     Target  
EPS
  $*     $*  
Net Revenues
    *%     *%

     
 
  Minimum EPS performance funds 37.5% of the award and target EPS performance
funds 75% of the award. Minimum Net Revenues performance funds 12.5% of the
award and target Net Revenue funds 25% of the award. Percent of payout will be
determined on a straight line basis between minimum and target and percent of
payout above target is determined on the same [*Targets not required to be
disclosed.]

2



--------------------------------------------------------------------------------



 



     
 
  straight line basis. A $0.01 EPS increase would increase an award *% and a *%
Net Revenues increase would increase an award *%. Percent of payout will be
rounded to the nearest tenth of a percent. The amount of an award for a
participant shall not exceed four times the Target Incentive for such
participant. There will be no payout unless a minimum performance measure is
reached. For example, achieving EPS of $* would result in an award equal to *%
of Target Incentive and achieving Net Revenues of *% would result in an award
equal to *% of Target Incentive. [*Targets not required to be disclosed.]
 
   
 
  Final Target Incentive Awards will be calculated and granted after the
Compensation Committee has reviewed the Company’s audited financial statements
for 2005 through 2007 and determined the performance levels achieved.
 
   
Awards
  Each participant shall receive cash equal to 25% in value of his or her award,
50% in value will be in restricted stock and 25% in value in stock options
except that the President and Chief Executive Officer will receive cash equal to
100% in value of his award and no restricted stock or stock options.
 
   
 
  To determine the number of shares of the Company’s Common Stock issued
pursuant to each stock option and each restricted stock grant, the value of each
option is calculated using the Black-Scholes model of the Company’s compensation
adviser in January 2008 after the end of the Plan Years, subject to certain
adjustments, and each restricted stock grant using the average of the high and
low for the Company’s Common Stock on the date of grant.
 
   
 
  Restricted stock will vest as to 50% on the date of grant and the balance one
year after the date of grant.
 
   
 
  Stock options will be nonqualified, will vest on the date of grant, will have
an exercise price equal to the price used for restricted stock grants and will
be exercisable for five years after the date of grant.
 
   
Form and Timing of
Awards
  Awards will be made as soon as practicable after performance measures are
calculated and approved by the Compensation Committee. All awards will be
rounded to the nearest multiple of $100 or 50 shares, as the case may be.
 
   
Change In Status
  An employee hired into an eligible position during the Plan Years may
participate in the plan for the balance of the Plan Years on a pro rata basis.

3



--------------------------------------------------------------------------------



 



     
Certain
Terminations of
Employment
  In the event a participant voluntarily terminates employment, or is terminated
involuntarily before the end of the Plan Years, any award will be forfeited. In
the event of death, permanent disability, or normal or early retirement, any
award will be paid on a pro rata basis after the end of the Plan Years.
 
   
 
  In the event a participant voluntarily terminates employment, any award which
has not vested will terminate and be forfeited. In the event a participant is
terminated involuntarily, any award which has not vested will terminate and be
forfeited except that stock options which have vested prior to involuntary
termination may be exercised within 30 days of termination. In the event of
death, stock options shall become fully vested and may be exercised within one
year of death. In the event of permanent disability, stock options shall become
fully vested and remain exercisable in accordance with the terms of the award.
In the event of normal retirement, stock options which have or will vest within
six months of normal retirement will vest and become exercisable in accordance
with the terms of the award and may be exercised within three years of normal
retirement. In the event of death, disability or normal retirement, restricted
stock awards which are not vested will be vested pro rata based on the number of
full months elapsed since the date of the award. In the event of early
retirement, restricted stock awards which are not vested will be vested pro rata
based on the number of full months elapsed since the date of the award. In all
other cases, awards which have not vested upon termination of employment will
terminate and be forfeited.
 
   
Change In Control
  In the event of a Change in Control, pro rata payouts will be made at the
greater of (1) Target or (2) actual results for the three fiscal years-to-date,
based on the number of days in the Plan Years preceding the Change in Control.
Payouts will be made within 30 days after the relevant transaction has been
completed.
 
   
 
  Also, in the event of a Change in Control, the vesting of restricted stock
will be accelerated to fully vest upon the effective date of a Change in
Control.
 
   
 
  “Change in Control” means, and shall be deemed to have occurred upon, the
first to occur of any of the following events:
 
   
 
  (i) Any Outside Person becomes the Beneficial Owner, directly or indirectly,
of securities of the Company representing twenty-five percent (25%) or more of
the combined voting power of the

4



--------------------------------------------------------------------------------



 



     
 
  Company’s then outstanding securities; or
 
   
 
  (ii) During any period of two (2) consecutive years (not including any period
prior to the date hereof), individuals who at the beginning of such period
constitute the Board (and any new Director, whose nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds (2/3) of
the Directors then in office who either were Directors at the beginning of the
period or whose nomination for election was so approved) cease for any reason to
constitute a majority of the members of the Board; or
 
   
 
  (iii) The stockholders of the Company approve: (i) a plan of complete
liquidation of the Company; or (ii) an agreement for the sale or disposition of
all or substantially all of the Company’s assets other than a sale or
disposition of all or substantially all of the Company’s assets to an entity at
least sixty percent (60%) of the combined voting power of the voting securities
of which are owned by the stockholders of the Company in substantially the same
proportions as their ownership of the Company immediately prior to such sale or
disposition; or
 
   
 
  (iv) The stockholders of the Company approve a merger, consolidation, or
reorganization of the Company with or involving any other corporation, other
than a merger, consolidation, or reorganization that would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof) at least sixty percent
(60%) of the combined voting power of the voting securities of the Company (or
such surviving entity) outstanding immediately after such merger, consolidation,
or reorganization.
 
   
 
  However, in no event shall a “Change in Control” be deemed to have occurred
with respect to a Participant if that Participant is part of a purchasing group
which consummates the Change in Control transaction. A Participant shall be
deemed “part of a purchasing group” for purposes of the preceding sentence if
the Participant is an equity participant in the acquiring company or group or
surviving entity (the “Purchaser”) except for ownership of less than one percent
(1%) of the equity of the Purchaser.
 
   
 
  “Beneficial Owner” has the meaning ascribed to such term in Section 13(d) of
the Exchange Act and Rule 13d-3 of the General Rules and Regulations under the
Exchange Act.

5



--------------------------------------------------------------------------------



 



     
 
  “Board” means the Board of Directors of the Company.
 
   
 
  “Director” means a member of the Board.
 
   
 
  “Member of the Van Every Family” means (i) a lineal descendant of Salem A. Van
Every, Sr., including adopted persons as well as persons related by blood, (ii)
a spouse of an individual described in clause (i) of this Paragraph or (iii) a
trust, estate, custodian and other fiduciary or similar account for an
individual described in clause (i) or (ii) of this Paragraph.
 
   
 
  “Outside Person” means any Person other than (i) a Member of the Van Every
Family, (ii) a trustee or other fiduciary holding securities under an employee
benefit plan of the Company or (iii) a corporation owned directly or indirectly
by the stockholders of the Company in substantially the same proportions as
their ownership of the Company.
 
   
 
  “Participant” means an employee of the Company who is granted an Award under
this Plan.
 
   
Withholding
  The Company shall withhold from awards any Federal, foreign, state or local
income or other taxes required to be withheld.
 
   
Communications
  Progress reports should be made to participants annually, showing performance
results.
 
   
Executive Officers
  Notwithstanding any provisions to the contrary above, participation, awards
and prorations for executive officers, including the President and Chief
Executive Officer, shall be approved by the Compensation Committee.
 
   
Governance
  The Compensation Committee of the Board of Directors of Lance, Inc. is
ultimately responsible for the administration and governance of the Plan.
Actions requiring Committee approval include final determination of plan
eligibility and participation, identification of performance measures and goals
and final award determination. The Committee retains the discretion to adjust
any award due to extraordinary events such as acquisitions, dispositions,
required accounting adjustments or similar events; anomalies affecting the
calculations under a performance measure or where fairness to participants or
the Company require an adjustment. The decisions of the Committee shall be
conclusive and binding on all participants.

6



--------------------------------------------------------------------------------



 



Attachment A

                      Award   Target Name   Title   Percentage   Incentive
 
           
David V. Singer
(Effective May 11, 2005)
  President and Chief Executive Officer   *%   $*
 
           
H. D. Fields
  Vice President and President, Vista Bakery, Inc.   *%   $*
 
           
B. C. Preslar
  Vice President — Finance and Chief Financial Officer   *%   $*
 
           
L. R. Gragnani, Jr.
  Vice President — Information Technology/CIO   *%   $*
 
           
E. D. Leake
  Vice President — Human Resources   *%   $*
 
           
F. I. Lewis
  Vice President — Sales   *%   $*
 
           
D. R. Perzinski
  Treasurer   *%   $*
 
           
M. E. Wicklund
  Controller and Assistant Secretary   *%   $*

[*Award targets omitted for participants as targets not required to be
disclosed.]

